ORDER
PER CURIAM.
Defendant, Eric Myers, appeals from a judgment upon conviction by a jury of murder in the second degree, Section 565.020, RSMo 1994, and armed criminal action, Section 571.015, RSMo 1994. Defendant was sentenced as a prior offender pursuant to Section 558.016, RSMo 1994, to life imprisonment for murder in the second degree with a consecutive term of fifteen years for armed criminal action. Defendant appeals claiming the trial court erred (1) in refusing Defendant’s instruction regarding self-defense and (2) in overruling his objection to testimony from Dr. Jane Turner, the medical examiner.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).